Evans, P. J.
1. Independently of the timber cutter’s act (Civil Code, § 4927) the plaintiff made out such a ease at the interlocutory hearing as authorized the grant of a temporary injunction. Loudermilk v. Martin, 130 Ga. 525 (61 S. E. 122).
2. Where an equitable petition is filed for the purpose of enjoining the cutting of timber, and on the interlocutory hearing it appears that the plaintiff has title to the timber, and the defendant exhibits no claim of title, and it is shown that the trespass is destructive in character, and if permitted to be continued the value of the plaintiff’s adjacent land will be impaired to such an extent that it will be less marketable, the court does not abuse its discretion in granting an interlocutory injunction without requiring an indemnifying bond of the plaintiff. Wethington v. Baxter, 124 Ga. 1024 (53 S. E. 505).

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.